DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks, filed 09/10/2021, are acknowledged. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20, 22-24, 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 1 are rejected due to dependency. 
	The subject matter of claims 16, 18-20, 22-24, 29 are vague and renders the claims indefinite. Clarification is requested via amendments. 
	The subject matter of claim 17 is redundant and does not further limit the subject matter of claim 1. 
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-20, 22-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (USPN 4,178,917-previously cited) in view of Oppenheimer (USPN 5,601,080).
It is noted that step b) is not being examined as it is not required. Therefore, any claim that is further limiting the subject matter of step b) is not being considered. 
	Regarding claims 1, 17, 20, 26-28, Shapiro discloses an apparatus for reliable quantitative measurement of a fluorescent blood analyte in tissue comprising: at least one light source for emitting excitation light at a first wavelength range between 350 nm and 450 nm and light at a second wavelength or wavelength range between 455 nm and 750 nm where blood absorption is substantially smaller to the tissue (Col.2 lines 34-65); a detection unit for measuring: a) a portion of fluorescent light emitted by the fluorescent blood analyte excited by illumination of the tissue with light in the first wavelength range, and c) a portion of remitted excitation light at the first wavelength range and a portion of remitted light at the second wavelength range (Col.2 lines 34-65); a control unit, the control unit operating the light source and detection unit (Col.2 lines 34-65); and a processor configured to: determine a second parameter from the remitted excitation light at the first wavelength range and the remitted light at the second wavelength range and identify measurements or tissue site where a detected amount of fluorescent light is a quantitative measure of the fluorescent blood analyte based on a comparison of the second parameter with a predetermined threshold (Col.3 line 55-Col.4 line 20). 
	Regarding claim 3, Shapiro discloses the at least one light source and the detection unit are configured as a single integral component (figure 1).
	Regarding claim 4, Shapiro discloses the detection unit comprises optical means for collecting emitted fluorescent light, the remitted excitation light at the first wavelength range, or the remitted light at the second wavelength range (Col.2 lines 34-65).
	Regarding claim 5, Shapiro discloses the detection unit comprises a probe having a proximal end and a distal end, wherein the distal end is configured to be applied directly or indirectly to the tissue (Col.2 lines 34-65).

	Regarding claim 8, Shapiro discloses said suction means comprising at least one suction aperture formed at the distal end of the probe (Col.2 lines 34-65).
	Regarding claim 9, Shapiro discloses said probe further comprises a cover attached to the distal end, wherein the cover is configured to be applied directly or indirectly to the tissue (Col.2 lines 34-65).
	Regarding claim 10, Shapiro discloses the at least one suction means is formed within the cover (Col.2 lines 34-65).
	Regarding claim 11, Shapiro discloses the detection unit is configured as a handheld device (figure 1).
	Regarding claim 12, Shapiro discloses the apparatus comprises a light guide guiding excitation light to the tissue or for collecting emitted fluorescent light, the remitted excitation light at the first wavelength range, or the remitted light at the second wavelength range (Col.2 lines 34-65).
	Regarding claim 13, Shapiro discloses the light guide is an optical fiber or fiber bundle (Col.2 lines 34-65, figure 1).
	Regarding claims 14 and 30, Shapiro discloses the fluorescent blood analyte measured includes at least one of a zinc protoporphyrin (ZnPP)/heme, protoporphyrin IX (PP)/heme ratios, ZnPP, or PP concentrations (Col.2 lines 34-65).
	Regarding claim 18, Shapiro discloses the second parameter is a ratio of the remitted excitation light at the first wavelength range and the remitted light at the second wavelength range to derive a correction factor based on the second factor and to scale .
Response to Arguments
Applicant's arguments filed 09/10/2021 have been fully considered but they are not persuasive. Applicant argues that Shapiro fails to disclose emitting light at wavelength range between 455 nm and 750 nm. In response, Examiner maintains that as discussed above, Shapiro has been modified in view of Oppenheimer in view of Applicant’s remarks. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARJAN FARDANESH/Examiner, Art Unit 3791